Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or render obvious the multiband antenna transmission of claim 1, specifically where a shifter and a driving gear are coaxially and rotatably arranged, and the shifter comprises a plate and a boss protruding from a side of the plate; and a plurality of screw assemblies, arranged in a circumferential direction of the driving gear, with each of the plurality of screw assemblies comprising: a lead screw, a driven gear selectively connected with or separated from the lead screw, and a first elastic member arranged between the lead screw and the driven gear; wherein the boss is configured to sequentially push the driven gear of one of the plurality of screw assemblies during rotation of the shifter, such that the driven gear of one of the plurality of screw assemblies is connected with the corresponding lead screw and whereby the driven gear of one of the plurality of screw assemblies is in mesh with the driving gear for transmission.
To modify the prior art exactly as Applicant claims would be improper hindsight and require the use of Applicant’s specification as a blueprint for rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658